DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
	The Amendment filed on 03/02/2022 has been received and entered. Application No. 13/834,023, Claims 1-11 are now pending.  

Response to Amendment
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections. 
Applicant’s response, filed on 03/02/22, with respect to 112 (a) and 112 (b) rejections of claims 1-11 have been fully considered and are persuasive. The rejections are withdrawn.
This action is made final.

Response to Amendment
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.

Response to Arguments
Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-11 have been fully considered but they are not persuasive. Applicant made the following arguments:

I)	Applicant argues " Applicant does not believe that "Features" has all of the elements required of the product informational table as claimed. In addition, the asserted "second level of information" under "Features" e.g., such as abrasion-resistant, antimicrobial, does not have all of the elements required of the second level of product information as claimed, e.g., does not have rows and columns, let alone where each of the plurality of rows corresponds to a one of the unique grouping of the plurality of products and a one of a second plurality of characteristic information for the one of the unique grouping of the plurality of products within each of the plurality of further rows is presented in a corresponding one of the plurality of further columns”.
Examiner respectfully disagrees.  Prior art of record L. L. Bean of page 1 explicitly discloses “Features” (analogous to first level) having a collapse and expanding feature to provide users the access to second level of features, such as  abrasion-resistant, antimicrobial, etc. (analogous to second level of product information for product that is caused to be presented in an area directly below the corresponding first level product category for product within the interactive product information section of the general product category) within the web page (analogous to interactive product informational table).  Examiner points that second level of features, such as abrasion-resistant, antimicrobial, etc. have a plurality of rows corresponds to unique grouping of the plurality of products and a one of a second plurality of characteristic information, such as abrasion-resistant, antimicrobial, breathable, etc. as unique grouping of the plurality of products of characteristic information which also displays number of products within the unique groupings of the plurality of products. Furthermore, prior art of record L. L. Bean of pages 1-3 explicitly discloses unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3).  Therefore, prior art of record discloses the claimed limitations and the Applicant's arguments are not persuasive.  
II)	Applicant argues “Applicant does not believe that "button-front" has all of the elements required of the product informational table as claimed. In addition, the asserted "second level of information" under "button-fronts" e.g., such as casual, flannel, oxfords, does not have all of the elements required of the second level of product information as claimed, e.g., does not have rows and columns, let alone where each of the plurality of rows corresponds to a one of the unique grouping of the plurality of products and a one of a second plurality of characteristic information for the one of the unique grouping of the plurality of products within each of the plurality of further rows is presented in a corresponding one of the plurality of further columns… it is submitted that these relied upon elements of L.L. Bean cannot support a prima facie case of obviousness…”.
Examiner respectfully disagrees. Prior art of record L. L. Bean of pages 1 and 3 explicitly disclose “Features” (analogous to first level) having a collapse and expanding feature to provide users the access to second level of features, such as  abrasion-resistant, antimicrobial, etc. (analogous to second level of product information for product that is caused to be presented in an area directly below the corresponding first level product category for product within the interactive product information section of the general product category) within the web page (analogous to interactive product informational table) and elements for use in expanding each of the plurality of first level product categories is disclosed, for example, under first level category 'button-front', the expanded element provides access to second level of products, such as, casual, flannel, oxfords, etc. Examiner points that second level of features, such as abrasion-resistant, antimicrobial, casual, flannel, oxfords, etc. (pages 1 and 3) have a plurality of rows corresponds to unique grouping of the plurality of products and a one of a second plurality of characteristic information, such as abrasion-resistant, antimicrobial, casual, flannel, oxfords, etc. as unique grouping of the plurality of products of characteristic information which also displays number of products within the unique groupings of the plurality of products. Furthermore, prior art of record L. L. Bean of pages 1-3 explicitly discloses unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3). In the meantime, Rauenzahn teaches a sticky header in a table of plurality of rows and columns on a graphical user interface. Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Rauenzahn teachings to the L. L. Bean system. Skilled artisan would have been motivated to incorporate Rauenzahn's teaching in the L. L. Bean system to display vertical scrollable columns in a table having a sticky header to apply fixing mechanism for displaying the sticky header during a subsequent scrolling of characteristic information and presentation of items on a graphical user interface (i.e. GUI). In addition, Buczek is merely an evidence to explicitly teach a table. Therefore, the combination of L. L. Bean and Rauenzahn is appropriate. 

Claim Objections
	Claim 11 is objected because the claim recites “…the plurality products…” and should be --the plurality of products--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, no patentable weight will be given to the term.
The remaining claims are rejected being dependent on the rejected claim above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L.L. Bean (L.L. Bean, Sept. 23,2011, http://www.llbean.com/llb/shop/589?nav=gnro-hp; as disclosed in previous Office Actions) in view of Rauenzahn et al. (U.S. PGPub 2012/0246593; hereinafter "Rauenzahn").

As per claim 1, L. L. Bean discloses a non-transitory computer readable media embodied in a physical memory device having stored thereon computer executable instructions for facilitating product search result within an electronic product catalog, the instructions perform steps comprising:
receiving a request to search for product within a general product category; (See page 1, wherein "mens shirts" is a request received to search for the product of a men's shirt general product category; as taught by L. L. Bean)
causing an user interface for the general product category to be displayed in a consumer computing device, the user interface for the general product category comprising an interactive product informational table wherein the interactive product informational table comprises a plurality of rows and each of the plurality of rows corresponds to a unique grouping of a plurality of products, includes information that is generally representative of each product within the unique grouping of the plurality of products, and includes a user interface element for use in expanding and collapsing in place within the interactive product informational table the row to thereby provide selective access to a second level of product information for each product within the unique grouping of the plurality of product; (See page 1, wherein the web page (analogous to interactive product informational table) which provides products information access to users is disclosed, also See page 1, wherein plurality of columns, such as price, bestselling, customer rating, etc. and characteristic information of products, such as men’s shirt characteristic information, price, star rating, etc. within plurality of rows in corresponding of the columns are disclosed, also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed, also See page 2 , wherein a plurality of first level product categories under 'mens shirts' with a plurality of rows, for example, button-front, polos, t-shirts, etc. are disclosed, also See page 3, wherein elements for use in expanding each of the plurality of first level product categories is disclosed, for example, under first level category 'button-front', the expanded element provides access to second level of products, such as, casual, flannel, oxfords, etc., also See page 1, wherein another example of collapse and expand is “Features” (analogous to first level) has a collapse and expanding feature to provide users the access to second level of features, such as  abrasion-resistant, antimicrobial, etc. (analogous to second level of product information for product that is caused to be presented in an area directly below the corresponding first level product category for product within the interactive product information section of the general product category) within the web page (analogous to interactive product informational table) and the second level of features, such as abrasion-resistant, antimicrobial, etc. have a plurality of rows corresponds to unique grouping of the plurality of products and a one of a second plurality of characteristic information, such as abrasion-resistant, antimicrobial, breathable, etc. as unique grouping of the plurality of products of characteristic information are disclosed; as taught by L. L. Bean)
wherein the second level of product information caused to be selectively presented within the corresponding one of the plurality of rows of the interactive product informational table comprises a further table embedded within the product informational table having a plurality of further rows and a plurality of columns, each of the plurality of further rows corresponds to a one of the unique grouping of the plurality of products, a one of a plurality of characteristic information for the one of the unique grouping of the plurality of products within each of the plurality of further rows is presented in a corresponding one of the plurality of columns, columns includes a sticky header in which is presented a label; and wherein each one of the unique grouping of the plurality of products as displayed in the further table has an associated user interface element for causing a display of more detailed information for a corresponding one of the one of the plurality products. (See page 1, wherein another example of collapse and expand is “Features” and “Customer Rating” (analogous to plurality of first level categories) has a collapse and expanding feature to provide users the access to second level of features, such as  abrasion-resistant, antimicrobial, Not Yet Rated, star ratings (i.e. 5 stars, 4 stars,…) etc. (analogous to the second level of product information caused to be selectively presented within the corresponding one of the plurality of rows of the interactive product informational table comprises a further table having a plurality of further rows) is disclosed, also See page 1, wherein "View" provides various formats (i.e. table formats, wherein the entire webpage is a table with columns and rows) where a user can select and view categories and products, also See page 1, wherein each of the plurality of product under “mens shirts” is uniquely identifiable which is presented in a row, for example, Men's Fleece-Lined Flannel Shirt, Traditional Fit; Men's Scotch Plaid Flannel Shirt, Traditional Fit, etc. and the next row of uniquely identifiable products being Men’s Bean’s Chamois Cloth Shirt, Traditional Fit; Men’s Sunwashed Canvas Shirt, Traditional Fit, etc., also See page 4, wherein ‘quick view’ provides more detailed information for a corresponding one of the individual products, also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed, also See pages 4 and 5, wherein a table (i.e. flannel shirt, traditional fit table) with plurality of columns and rows within a table (analogous to a further table embedded table within the product informational table having a plurality of further rows and a further plurality of columns) are disclosed, also See page 5, wherein description of product information (i.e. plurality of images of the shirt, high-quality Portuguese flannel…, expertly brushed for serious softness…) (analogous to second plurality of characteristic information) of scotch plaid flannel shirt, traditional fit is greater in number than first characteristic information (i.e. scotch plaid flannel shirt) are disclosed; as taught by L. L. Bean)
However, L. L. Bean fails to disclose a table having a plurality of rows and a plurality of columns, wherein the plurality of columns are scrollable and wherein each of the columns within the table includes a sticky header in which is presented a label, and the sticky header of each of the plurality of columns will not move from an initially provided display location in place within the interactive table in response to any subsequent scrolling of the characteristic information listed in the plurality of columns.
On the other hand, Rauenzahn teaches a table having a plurality of rows and a plurality of columns, wherein the plurality of columns are scrollable and wherein each of the columns within the table includes a sticky header in which is presented a label, (See paras. 33-34, wherein a scroll bar is disclosed for “any type of dragging, touchscreen interaction, clicking and/or key pressing actions that generate input” is disclosed, also See Fig. 1, paras. 36-37, wherein product section (analogous to sticky header and a label) with vertical scrollable columns are disclosed, See Fig. 2, wherein a table with plurality of rows and columns that are vertically scrollable is disclosed; as taught by Rauenzahn)
and the sticky header of each of the plurality of columns will not move from an initially provided display location in place within the interactive table in response to any subsequent scrolling of the characteristic information listed in the plurality of columns. (See para. 34, wherein a scroll bar is disclosed for “any type of dragging, touchscreen interaction, clicking and/or key pressing actions that generate input” is disclosed, also See Fig. 1, paras. 36-37, wherein product section (analogous to sticky header) is disclosed, also See Figs. 1-7, para. 32, wherein product section remains in place as content (analogous to characteristic information) below the product section is being scrolled and method of up-scrolling operation (analogous to method of any subsequent scrolling) are disclosed, also See para. 46, wherein method of scrolling is disclosed, for example, “If the user continues to scroll down, sticky divider 122 will eventually transition from the stuck mode to the scrollable-mode (when none of section 124 remains hidden-above) and begin to scroll down” (analogous to method of any subsequent scrolling); as taught by Rauenzahn)
	Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Rauenzahn teachings to the L. L. Bean system. Skilled artisan would have been motivated to incorporate Rauenzahn’s teaching in the L. L. Bean system to display vertical scrollable columns in a table having a sticky header and to apply fixing mechanism for effective way of displaying a sticky header during a subsequent scrolling of characteristic information.  In addition, both of the references (L. L. Bean and Rauenzahn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, presentation of items and their characteristic information on a graphical user interface (i.e. GUI).  This close relation between both of the references highly suggests an expectation of success. 
In addition to the combination of L.L. Bean and Rauenzahn to disclose a table, Examiner introduces Buczek as evidence to explicitly teach a table.  (See para. 40, wherein "the view 600 is generated by a UI of a browser application to display a document such as a web page including tabular information" is disclosed; as taught by Buczek)

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the user interface for the general product category further comprises an interactive filtering section providing user interface elements for filtering information presented in the interactive product informational table. (See page 1, wherein the interactive filtering section is provided; as taught by L. L. Bean)

As per claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein a consumer interaction with the user interface element for causing a display of more detailed information for a corresponding one of the plurality products also causes a display of information for product that is related to the corresponding one of the plurality of products. (See page 1, wherein each of the plurality of product under “mens shirts” is uniquely identifiable which is presented in a row, for example, Men's Fleece-Lined Flannel Shirt, Traditional Fit; Men's Scotch Plaid Flannel Shirt, Traditional Fit, etc. and the next row of products being Men’s Bean’s Chamois Cloth Shirt, Traditional Fit; Men’s Sunwashed Canvas Shirt, Traditional Fit, etc., also See page 4, wherein ‘quick view’ provides more detailed information for a corresponding one of the individual products, also See page 2, wherein more a display of more detailed information under first level category 'button-front' is disclosed related under button-front shirt category, such as casual, flannel, oxfords, etc.; as taught by L. L. Bean)

As per claim 6, the rejection of claim 2 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the information that is generally representative of each product within the unique grouping of the plurality of products comprises a representative product image and a representative product descriptor. (See page 1, wherein plurality of representative product images and product descriptors are disclosed, also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed; as taught by L. L. Bean)

As per claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the plurality of characteristic information comprises an image of the one of the unique grouping of the plurality products, an obtained rating for the one of the unique grouping of plurality of products, a description of the one of the unique grouping of the plurality of products, and a price for the one of the unique grouping of the plurality of products. (See page 1, wherein individual product includes product image, description, rating, and price disclosed, also See page 1, wherein each of the plurality of product under “mens shirts” is with image, rating, description, and a price which is presented in a row, for example, Men's Fleece-Lined Flannel Shirt, Traditional Fit; Men's Scotch Plaid Flannel Shirt, Traditional Fit, etc. and the next row of uniquely identifiable products being Men’s Bean’s Chamois Cloth Shirt, Traditional Fit; Men’s Sunwashed Canvas Shirt, Traditional Fit, etc., also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed, also See page 5, wherein product information, such as description, price, images, etc. of product (i.e. plurality of images of the shirt, high-quality Portuguese flannel…, expertly brushed for serious softness…) (analogous to second plurality of characteristic information) of scotch plaid flannel shirt, traditional fit are disclosed; as taught by L. L. Bean)

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the detailed information for a corresponding one of the unique one of the plurality of products comprises a link to an informational video that is related to the one of the plurality of products. (See page 1, wherein each of the plurality of product under “mens shirts” which is presented in a row, for example, Men's Fleece-Lined Flannel Shirt, Traditional Fit; Men's Scotch Plaid Flannel Shirt, Traditional Fit, etc. and the next row of uniquely identifiable products being Men’s Bean’s Chamois Cloth Shirt, Traditional Fit; Men’s Sunwashed Canvas Shirt, Traditional Fit, etc., also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed, also See page 5, wherein “watch the video” link is for sunwashed canvas shirt, traditional fit, is disclosed; as taught by L. L. Bean)

As per claim 9, the rejection of claim 7 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the detailed information for a corresponding one of the unique one of the plurality of products comprises a link to a page of an electronic version of a catalog on which the one of the unique one of the plurality of products is located. (See page 1, wherein each of the plurality of product under “mens shirts” which is presented in a row, for example, Men's Fleece-Lined Flannel Shirt, Traditional Fit; Men's Scotch Plaid Flannel Shirt, Traditional Fit, etc. and the next row of uniquely identifiable products being Men’s Bean’s Chamois Cloth Shirt, Traditional Fit; Men’s Sunwashed Canvas Shirt, Traditional Fit, etc., also See pages 1-3, wherein unique grouping of the plurality of products, such as unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed, also See page 2, wherein individual products within, for example, ‘button-front’ shirts comprises a link for each style of button-front shirts under the category (analogous to link to a page of an electronic version); as taught by L. L. Bean)

As per claim 10, the rejection of claim 7 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein the user interface for the general product category comprises a display of a number of product within the general product category. (See page 1, wherein ‘shirts’ general product category, there are ‘222’ shirts; as taught by L. L. Bean)

As per claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn further discloses wherein each of the plurality of rows further comprises a display of a number of product within the unique grouping of the plurality products. (See page 1, wherein 'button-front’ category of shirts, there are ‘101’ shirts under that particular category, also See pages 1-3, wherein unique grouping of the plurality of products, such as displaying a number of products within the unique groupings include button-front, polos, T-shrits, abrasion-resistant, antimicrobial, breathable, bug-repellant, etc. (page 1) and casual, flannel, chamois & lined, oxfords, signature, no-fly zone, tropicwear, etc. (page 3) are disclosed; as taught by L. L. Bean)


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over L.L. Bean (L.L. Bean, Sept. 23,2011, http://www.llbean.com/llb/shop/589?nav=gnro-hp; as disclosed in previous Office Actions) in view of Rauenzahn et al. (U.S. PGPub 2012/0246593; hereinafter "Rauenzahn") as applied to claim 3, and further in view of Dicker et al. (U.S. PGPub 2010/0191582); hereinafter “Dicker”).

As per claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of L. L. Bean and Rauenzahn fails to discloses wherein the product that is related to the one of the plurality of products comprises product that has been purchased in the past with the corresponding one of the uniquely identifiable one of the plurality of products.
On the other hand, Dicker teaches the product that is related to the one of the plurality of products comprises product that has been purchased in the past with the corresponding one of the uniquely identifiable one of the plurality of products. (See Figs. 1 and 3, wherein mapping of user’s purchase history is made for the recommendation of similar product(s), also See para. 49, wherein analysis of purchase histories is made for correlations between purchases of particular items and similarity analysis is also made between similar items, also See para. 178, wherein a product’s identifier is disclosed; as taught by Dicker)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Dicker teachings in the combination of L. L. Bean and Rauenzahn system. Skilled artisan would have been motivated to incorporate the analysis of purchase histories taught by Dicker for the recommendation of relevant products in the combination of L. L. Bean and Rauenzahn system for optimal shopping experience.  In addition, both of the references (L. L. Bean, Rauenzahn and Dicker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as displaying of products and/or documents.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 5, the rejection of claim 3 is hereby incorporated by reference, the combination of L. L. Bean, Rauenzahn, and Dicker further discloses wherein the product that is related to the corresponding one of the plurality of products comprises product that has been viewed in the past during an on-line session with the corresponding one of the plurality of products. (See Figs. 11 and 15, wherein recently viewed items are disclosed, also See para. 178, wherein a product’s identifier is disclosed; as taught by Dicker)








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153